Case 2:18-cV-00634-I\/|SD-DEI\/| Document 5 Filed 01/16/19 Page 1 of 1 Page|D# 25

ORlGlNAL

AO 399 (01/09) Walver of the Servicc of Summons

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF VIRGINlA
Norfo|k and Newport News Divisions

VICTOR GILMORE,
Plainlw'(s}

v. Civil Action No. 2:18cv634

TARIQ K. LOUKA, ESQUIRE, et aI.,
Dejendam(s)

WAIVER OF THE SERVICE OF SUMMONS

To: YICTOR GILMORE,

(Name of the plantth attorney or unrepresented plaint§[])

l have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies ot` this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity l represent, agree to save the expense of serving a summons and complaint in this case.

l understand that l, or the entity l represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that l waive any objections to the absence of a summons or of service.

1 also understand that I, or the entity l represent, must file and serve an answer or a motion under Rule 12 within
60 days i`romJ anuary 2, 2019 9the date when this request was sent (or 90 days if it was sent outside the United States). if

1 fail to do so, a default _|udgment will be entered against me or the entity I represe W/%

' alure o t e arrarney or unrepresented party

James A. Cales III

 
 
   
 

Date:1/15/19

Tariq K, Louka

 

 

 

 

Primed name of party waiving service of summons ` 4 ' _ Primed name
6160 Kempsville Cir. Ste 341b Norfolk VA
/lddress 2 3 5 0 2
jcales@furnissdavis.com
E-mall address

757_461_7100 x310-
Telephone number

 

Duty to Avald Unnecessary |-B;pcnscs of Scrvlng a Summons

Ru|e 4 of the chcral Rulcs of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons and
complainl. A defendant who` rs located m the United States and who fails to relum o signed waiver of service requested by a plaintlff located la the United Slates will
be required to pay the expenses of scrv1ce unless the defendant shows good cause for the failure

“Cr`ood causc` 'dors nat include a belief that the lawsuit' ls groundless, or that lt has been brought ln an improper venue, or that the court has najurisdiction
over this matter or over the defendant or the dcfcndanl’ s property.

lf the waiver is signed and rctumcd, you can still make these and all other defenses and objections, but you cannot object to the absence of a summons or
ofscrvicc.

ll` you waive scrvice, then you musl, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff and f le n
copy with the court. By signing and returning the waiver form, you arc allowed more time to respond than ifa summons had been servcd.

